DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 10/24/2022. In the applicant’s response, claims 1, 3-10, 12, 13, 17, and 20 were amended; claim 11 was cancelled. Accordingly, claims 1-10 and 12-20 are pending and being examined. Claims 1 and 13 are independent form.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (“An End-to-End System for Unconstrained Face Verification with Deep Convolutional Neural Networks”, ICCV, 2015, hereinafter “Chen”). 

Regarding claim 1, Chen discloses a facial recognition (the face verification method/system with deep convolutional neural networks (DCNNs); see abstract) method comprising: initializing target position and scale within a video frame (“localize faces in each image and video frame”, see Sec.3, 1st para; wherein each face region is “100x100 pixels”, see Sec.3.3, 1st para, and the last three lines); extracting positive and negative samples from the video frame (wherein the datasets include positive and negative pairs, see Sec.4.2, 1st para); extracting higher-dimensional Haar-like features, including pixel intensities, from the positive and negative samples (wherein the face region of each sample includes “100x100 pixels”; see Sec.3.3, 1st para, and the last three lines; see also Sec.3.4, 1st para); using a sparse coding function selecting a sub-set of more discriminative Haar-like features reducing dimension of the higher-dimensional Haar-like features, including: determining the sub-set of more discriminative Haar-like features from among the higher-dimensional Haar-like features, and forming a sparse feature matrix from the sub-set of more discriminative Haar-like features (the method may use the DCNN to extract 320 representative and discriminative facial features from each input face image having 100x100 features; see Sec.3.4, 1st para), including: forming columns linking non-zero items in a solution vector to the sub-set of more discriminative Haar-like features; and deleting columns where the corresponding item in the solution vector is zero; and classifying targets using the sparse feature matrix (based the 320 representative and discriminative facial features extracted from each input face image, the Joint Bayesian Metric Learning may classify each input face image to positive or negative classes by computing “the similarity between a pair of images/videos”, see Sec.3.4, 2nd para; see the last processing of fig.1, and Sec.3, 1st para). 
 
Chen does not explicitly disclose the extracted 320 facial features “forming columns linking non-zero items in a solution vector to the sub-set of more discriminative Haar-like features; and deleting columns where the corresponding item in the solution vector is zero” as recited in the claim. However, according the method of Chen, the DCNN generates/extracts 320 facial feature values from the original 100x100 feature values. In other words, from among the original 100x100 features, the method of Chen is only selecting 320 valuable (“non-zero items”) facial features, “deleting” 100x100-320 zero-value features, and forming a 320-dimensional feature vector. For one of ordinary skill in the art, it would have been obvious at the time before the effective filling date of the claimed invention was made to know that the extracted 320 features are “non-zero” value items while the deleted facial features are “zero” value items. Therefore, Chen implicitly discloses this limitation, and the claimed invention is an obvious variation of the method of Chen.

Regarding claim 2, Chen discloses the facial recognition method of claim 1, wherein classifying targets comprises classifying targets using a naive Bayesian classifier (see Sec.3.4, 2nd para)

Regarding claim 3, Chen discloses the facial recognition method of claim 1, comprising classifying and scoring results derived from the sub-set of the Haar-like features to locate a target, from among the candidate face targets, in the video frame; and determining similarity of the target to a target template (classifying each input face image, which is extracted from a video (see Sec.3, 1st para), to positive or negative through computing “the similarity between a pair of images/videos” and using the facial features, see Sec.3.4, 2nd para; see the last processing of fig.1, and Sec.3, 1st para). 
 
Regarding claim 4, Chen discloses the facial recognition method of claim 3, wherein determining similarity of the target to a target template comprising determining similarity of the target to the target template using a naive Bayesian classifier (see the similarity/distance shown in Eq(3)), 

Regarding claim 5, 18, Chen discloses, further comprising: determining that the target is dissimilar to the target template; and replacing the target template with the target based on the determined dissimilarity (see Eq(4) when “otherwise”).  

Regarding claim 6, 19, Chen discloses, further comprising: determining that the target is similar to the target template; and updating a Bayesian classifier based on the determined similarity (see Eq(4) when “if yij(*)>1”).  

Regarding claim 7, Chen discloses the facial recognition method of claim 3, further comprising accessing a video frame; and wherein extracting high-dimensional Haar-like features from candidate face targets comprises extracting high-dimensional Haar-like features from candidate face targets in the video frame (using DCNN to extract 320 facial features from each input face image having 100x100; see Sec.3.4, 1st para).  

Regarding claim 8, 20, Chen discloses, wherein classifying and scoring results derived from the sun-set Haar-like features comprises classifying the results using a binary classification process (see the last processing of fig.1, and Sec.3, 1st para).  

Regarding claim 9, 14, Chen discloses, further comprising accessing the video frame; and wherein classifying targets comprises locating a target in the video frame using the sparse feature matrix (localize faces in each image and video frame, cf. Sec.3, 1st para;).  

Regarding claim 10, 15, Chen discloses, wherein extracting positive and negative samples from the video frame comprises extracting the positive and negative samples in a neighborhood around the target position within the video frame (using the kernel having 3x3 size in the convolutional layers, cf. Sec.3.4, 1st para.).  
  
Regarding claim 12, 16, Chen discloses, wherein extracting higher-dimensional Haar-like features comprises: detecting an eye region and a cheek region of a target at the target position (facial landmarks, cf. fig.4); and determining a Haar-like feature that includes adjacent triangles above the eye region and the check region within the video frame (the facial region includes eyebrows and check area; see fig.4)  

Regarding claim 13, 17, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Response to Arguments
6.	Applicant's arguments with respect to claims 1-10 and 12-20 have been considered but are moot in view of the new ground(s) of rejection. Specifically, as explained in the rejections of the claims, each and every feature recited in the claims is disclosed, suggested, or rendered obvious by Chen. Therefore, claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen. 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        11/8/2022